DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 16, 20, 24, 26 and 28 are amended.
No claim(s) is/are cancelled or added.
Claims 16-31 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 11/02/2020, with respect to claims 16, 20, 24 and 28 have been fully considered but they are not persuasive. 
Regarding claims 16, 20, 24 and 28, the Applicant has argued that, “D1 and D2 fail to disclose or render obvious the presently claimed combination features recited in independent claims 16, 20, 24, and 28. Claim have been amended such that the features of configuring a first resource based on RRC configuration information and a second resource based on the RRC configuration information and activation information included in DCI are clearly recited in the claims. That is, the first resource, which is configured only through a rateMatchPattern, and the second resource, which is configured through a rateMatchPatternGroup, are distinguished and 2 bit information, which indicates activation of existing Group1/Group2, is changed to activation information, in order to clarify that the information is activation information for a resource that is configured through the RRC… in the claimed invention, the target is indicated by the DCI is not a specific resource region but the resource region configured through the RRC and therefore, the claimed invention indicates whether to activate or deactivate the rate matching process for the resource region configured through the RRC and determines the final rate matching target… but D1 is different from the claimed invention, which discloses that the information in the DCI performs functions for activating a preconfigured region through the RRC and performs the rate matching process based on the activation result… D2 merely discloses whether a specific resource called CSI-RS is activated and fails to disclose indicating activation of rate matching for a resource region that is configured through RRC…The effects from the different features are different. When configuring the resource for the rate matching, the claimed invention not only indicates the resource for the rate matching or activates a specific resource but combines the two 
In response to the Applicant's arguments that the references fail to show certain features of applicant’s invention, the Examiner respectfully disagrees because one must be noted that the features upon which applicant relies (i.e., the features of configuring a first resource based on RRC configuration information and a second resource based on the RRC configuration information and activation information included in DCI…, the first resource, which is configured only through a rateMatchPattern, and the second resource, which is configured through a rateMatchPatternGroup, are distinguished and 2 bit information, which indicates activation of existing Group1/Group2, is changed to activation information, in order to clarify that the information is activation information for a resource that is configured through the RRC…, the target is indicated by the DCI is not a specific resource region but the resource region configured through the RRC and therefore, the claimed invention indicates whether to activate or deactivate the rate matching process for the resource region configured through the RRC and determines the final rate matching target…, the information in the DCI performs functions for activating a preconfigured region through the RRC and performs the rate matching process based on the activation result…, indicating activation of rate matching for a resource region that is configured through RRC…, and the rate matching resource configuration is flexible, which allows fluid responses to quickly changing communication environments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 Sadeghi discloses a WTRU determines/configures one or more channel resources that may be rate matched based on configuration provided by eNB via signaling such as RRC signaling (see ¶ [0249]) and Wei discloses receiving a higher layer signaling and/or DCI including configuration information to activate CSI-RS resource which will be used for rate matching indicated by DCI/RRC configuration messages (see ¶ [0058] [0080]). Also, the claim does not recite as indicating activation of rate matching for a resource region that is configured through RRC as argued, and the claim only recites as activation information activating the second reserved resource. Thus, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (US 2017/0303220 A1) hereinafter “Sadeghi” in view of Wei et al. (US 2019/0089436 A1) hereinafter “Wei”.

Regarding claims 16 and 24, Sadeghi discloses a method performed by a terminal in a wireless communication system (see FIG. 1A and 1B; see ¶ [0019] [0030], wireless transmit/receive unit/WTUR/UE), and a terminal in a wireless communication system comprising: a transceiver configured to transmit and receive signals and a controller (see FIG. 1A and 1B; see ¶ [0019] [0030], wireless transmit/receive unit/WTUR/UE includes a processor and a transceiver), the method comprising:
receiving, from a base station, a higher layer signaling including configuration information on resources for rate matching, the resources for rate matching including a first reserved resource and a second reserved resource (see ¶ [0252-54], WTRU receives a configuration from an eNB/base station indicting a set of channel resources (time/frequency resources) that an eNB rate-match around in higher layer signaling; in addition see ¶ [0249], WTRU/UE determine one or more channel resources that may be rate matched based on configuration provided by eNB/base station via RRC signaling);
receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) (see ¶ [0253] [0256], WTRU receives an indication in DCI in a DL grant for DL signal/PDSCH); and
receiving, from the base station, a data based on the DCI (see ¶ [0236] [0255-56], WTRU receives DL signal/data from the eNB based on DCI),
(see ¶ [0243-44] [0263], eNB may not map a data to one or more REs that the DL signal is being rate matched around/skipping one or more REs according to a RE mapping process or rule that may be fixed, pre-configured or determined).
Sadeghi does not explicitly disclose activating the second reserved resource.
However, Wei discloses receiving, from a base station, a higher layer signaling including configuration information on resources for rate matching (see ¶ [0058] [0080], the activated ZP CSI-RS resource will be used for rate matching which is indicated by DCI/RRC configuration message), the DCI including activation information activating the second reserved resource configured based on the configuration information (see ¶ [0063] [0076], DCI to indicate the activated resources).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide activating the second reserved resource as taught by Kang, in the system of Sadeghi, so that it would provide to enhance rate matching to support dynamic CSI-RS transmissions and to report CSI for dynamic CSI-RS resources (Wei: see Abstract).

Regarding claims 17, 21, 25 and 29, the combined system of Sadeghi and Wei discloses wherein the configuration information includes time domain information for the resources for rate matching, the time domain information being associated with a slot (Sadeghi: see ¶ [0107] [0253-54], WTRU receives an indication/configuration includes one or more time resources/timeslot).

Regarding claims 18, 22, 26 and 30, the combined system of Sadeghi and Wei discloses wherein the configuration information includes frequency domain information for the resources for rate matching, the frequency domain information begin associated with a resource block (Sadeghi: see ¶ [0253-54], WTRU receives an indication/configuration includes one or more frequency resource (e.g., REs)).

Regarding claims 19, 23, 27 and 31, the combined system of Sadeghi and Wei discloses wherein the configuration information includes period information for the resources for rate matching (Sadeghi: see ¶ [0107] [0253-54], WTRU receives an indication/configuration includes a set of channel resources which may be periodic that an eNB may rate-match).

Regarding claims 20 and 28, Sadeghi discloses a method performed by a base station in a wireless communication system (see FIG. 1A and 1C; see ¶ [0022] [0039], base station in the communication system), and a base station (BS) in a wireless communication system comprising: a transceiver configured to transmit and receive signals and a controller (see FIG. 1A and 1C; see ¶ [0022] [0039], base station includes a processor and a transceiver), the method comprising:
transmitting, to a terminal, a higher layer signaling including configuration information on resources for rate matching, the resources for rate matching including a first reserved resource and a second reserved resource (see ¶ [0252-54], WTRU receives a configuration from an eNB/base station indicting a set of channel resources (time/frequency resources) that an eNB rate-match around in higher layer signaling; in addition see ¶ [0249], WTRU/UE determine one or more channel resources that may be rate matched based on configuration provided by eNB/base station via RRC signaling);
transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) (see ¶ [0253] [0256], WTRU receives an indication in DCI in a DL grant for DL signal/PDSCH); and
transmitting, to the terminal, a data based on the DCI (see ¶ [0236] [0255-56], WTRU receives DL signal/data from the eNB based on DCI),
wherein the data is mapped on schedule resources on the PDSCH other than the first reserved resource identified based on the configuration information and the second reserved resource identified based on the configuration information and the activation information (see ¶ [0243-44] [0263], eNB may not map a data to one or more REs that the DL signal is being rate matched around/skipping one or more REs according to a RE mapping process or rule that may be fixed, pre-configured or determined).
Sadeghi does not explicitly disclose activating the second reserved resource.
However, Wei discloses transmitting, to a terminal, a higher layer signaling including configuration information on resources for rate matching (see ¶ [0058] [0080], the activated ZP CSI-RS resource will be used for rate matching which is indicated by DCI/RRC configuration message), the DCI including information activating the second reserved resource (see ¶ [0063] [0076], DCI to indicate the activated resources).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide activating the second reserved (Wei: see Abstract).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/PETER CHEN/Primary Examiner, Art Unit 2462